FILED
                            NOT FOR PUBLICATION                             SEP 01 2015

                                                                         MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                       U.S. COURT OF APPEALS



                             FOR THE NINTH CIRCUIT


UNITED STATES OF AMERICA,                        No. 14-50387

               Plaintiff - Appellee,             D.C. No. 3:14-cr-00553-GT

 v.
                                                 MEMORANDUM*
ALVARO SANTOS-JUATECO, a.k.a.
Roberto Arturo Aca-Juateco,

               Defendant - Appellant.


                   Appeal from the United States District Court
                      for the Southern District of California
                  Gordon Thompson, Jr., District Judge, Presiding

                            Submitted August 25, 2015**

Before:        McKEOWN, CLIFTON, and HURWITZ, Circuit Judges.

      Alvaro Santos-Juateco appeals from the district court’s judgment and

challenges the 34-month sentence imposed following his guilty-plea conviction for




          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
being a removed alien found in the United States, in violation of 8 U.S.C. § 1326.

We dismiss.

      Santos-Juateco contends that the district court erred by applying a 16-level

sentencing enhancement, imposing a term of supervised release, and finding his

criminal history not to be over-represented. The government argues that the appeal

should be dismissed based on an appeal waiver contained in the plea agreement.

We review de novo whether to enforce an appeal waiver. See United States v.

Watson, 582 F.3d 974, 981 (9th Cir. 2009). Under the terms of the appeal waiver,

Santos-Juateco waived any right to appeal his sentence, and we therefore dismiss

this appeal. See id. at 986, 988.

      DISMISSED.




                                         2                                    14-50387